DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is improperly recite the Markush group in the form of “comprising an acid selected from hydrochloric acid, hydrofluoric acid, acetic-acid, and organic acids” which render the claim indefinite because it is unclear which member of the group are part of the claimed invention.  A proper Markush group may be recited as “selected from the group consisting of  hydrochloric acid, hydrofluoric acid, acetic-acid, or organic acids “ See MPEP §2173.05 (h).

 	Claim 5 is improperly recite the Markush group in the form of “selected from glycolipids, cellobiose lipids, lipopeptides, fatty acid ester compounds, flavolipids, phospholipids, high-molecular-weight biopolymers, lipoproteins, lipopolysaccharide-protein complexes, and/et polysaccharide- protein-fatty acid complexes” which render the claim indefinite because it is unclear which member of the group are part of the claimed invention.  A proper Markush group may be recited as “selected from the group consisting of  glycolipids, cellobiose lipids, lipopeptides, fatty acid ester compounds, flavolipids, phospholipids, high-molecular-weight biopolymers, lipoproteins, lipopolysaccharide-protein complexes, or polysaccharide- protein-fatty acid complexes. “ See MPEP §2173.05 (h). All the claims dependent of claim 5 are also rejected.

The term “high-molecular-weight biopolymers” in claim 3 is a relative term which renders the claim indefinite. The term “high-molecular-weight biopolymers” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

 	Claim 9 is improperly recite the Markush group in the form of “selected from dimercaptosuccinic acid (DMSA), 2,3- dimercaptopropanesulfonic acid (DMPS), alpha lipoic acid (ALA), thiamine tetrahydrofurfuryl disulfide (TTFD), penicillamine, ethylenediaminetetraacetic acid (EDTA), sodium acetate, sodium citrate and citric acid” which render the claim indefinite because it is unclear which member of the group are part of the claimed invention.  A proper Markush group may be recited as “selected from the group consisting of  dimercaptosuccinic acid (DMSA), 2,3- dimercaptopropanesulfonic acid (DMPS), alpha lipoic acid (ALA), thiamine tetrahydrofurfuryl disulfide (TTFD), penicillamine, ethylenediaminetetraacetic acid (EDTA), sodium acetate, sodium citrate or citric acid “ See MPEP §2173.05 (h). All the claims dependent of claim 9 are also rejected.

 	Claim 11 is improperly recite the Markush group in the form of “comprising a solvent selected from alcohols, and ionic and/or semi-ionic liquids ” which render the claim indefinite because it is unclear which member of the group are part of the claimed invention.  A proper Markush group may be recited as “selected from the group consisting of  alcohols,  “ See MPEP §2173.05 (h).  All the claims dependent of claim 11 are also rejected.

Regarding claim 11, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  All the claims dependent of claim 11 are also rejected.

 	Claim 18 is improperly recite the Markush group in the form of “, comprising an alcohol selected from ethanol, butanol, propanol, and  isopropyl alcohol ” which render the claim indefinite because it is unclear which member of the group are part of the claimed invention.  A proper Markush group may be recited as “selected from the group consisting of  ethanol, butanol, propanol, or isopropyl alcohol “ See MPEP §2173.05 (h).  

 	Claim 22 is improperly recite the Markush group in the form of selected from mannosylerythritol lipids and sophorolipids.” which render the claim indefinite because it is unclear which member of the group are part of the claimed invention.  A proper Markush group may be recited as “selected from the group consisting of  selected from mannosylerythritol lipids or sophorolipids. “ See MPEP §2173.05 (h).  

Claim 31 recites the limitation "the flow of oil" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 24, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  All the claims dependent of claim 11 are also rejected. All the claims dependent of claim 24 are also rejected.

Regarding claim 32, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  All the claims dependent of claim 11 are also rejected.

Regarding claim 33, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  All the claims dependent of claim 11 are also rejected.

Claim 34 recites the limitation "the mobility " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 35 recites the limitation "the wettability" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

 Claim 36 recites the limitation "the quality" in line 2.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 36 is also rejected.

Claim 38 recites the limitation "the oil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 40, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims, 2, 9, 11, 12, 24, 31, 32-35, and 38 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Falana (US 2012/0071367 ) (“Falana” herein)

Claim 1
Falana discloses a composition for enhancing oil recovery from an oil-bearing formation, the composition comprising
 	an acid, [0043]
 	a biosurfactant, [0037; 0056] 
	a chelating agent, [0043; 0045]; and
	a solvent. [0041] 

 Claim 2
Falana discloses the composition of claim 1 comprising an acid selected from hydrochloric acid, hydrofluoric acid, acetic-acid, and organic acids. [0043]

Claim 9
Falana discloses the composition of claim 1, comprising a chelating agent selected from dimercaptosuccinic acid (DMSA), 2,3- dimercaptopropanesulfonic acid (DMPS), alpha lipoic acid (ALA), thiamine tetrahydrofurfuryl disulfide (TTFD), penicillamine, ethylenediaminetetraacetic acid (EDTA), sodium acetate, sodium citrate and citric acid. [0043; 0045] 

Claim 11
Falana discloses the composition of claim 1, comprising a solvent selected from alcohols, and ionic and/or semi-ionic liquids. [0041]

Claim 12
Falana discloses the composition of claim 11, comprising an alcohol selected from ethanol, butanol, propanol, and  isopropyl alcohol.  [0041]

Claim 24
Falana discloses a method for enhancing oil recovery from an oil-bearing formation, the method comprising introducing a composition of claim 1 into the formation, and/or into an oil well and/or wellbore associated with the formation.  (Same as claim 1 & [0031-0032; 0047])

Claim 31
Falana discloses the method of claim 24, wherein the flow of oil from the subterranean formation is stimulated. [0031-0033]

Claim 32-36, and 38
 	Since Falana discloses a method of treating a wellbore comprising an acid, biosurfactant, chelating agent, and solvents, it would prevented and/or reduced, and/or deposition of asphaltene on surfaces of equipment associated with the formation is prevented and/or reduced,  increased the mobility of oil is during recovery, it would increase the wettability of the formation rock, it would enhance oil recovery by  improving the quality of recovered oil with the reduction and/or prevention of asphaltene agglomerates in the oil.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).The method of claim 24, wherein scale and/or paraffin deposits that have plugged rock pore throats in the formation are dissolved and/or dispersed.

Claims 1, 2, 9, 10, 11, 12, and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Karsten et al. (US 2012/0213759 A1) (“Karsten” herein)

Claim 1
Karsten discloses a composition for enhancing oil recovery from an oil-bearing formation, the composition comprising
 	an acid, [0031]
 	a biosurfactant, [0028]
	a chelating agent, [0038-0039] and
	a solvent. [0035]

 Claim 2
Karsten discloses the composition of claim 1 comprising an acid selected from hydrochloric acid, hydrofluoric acid, acetic-acid, and organic acids.  [0031]

Claim 9
Karsten discloses the composition of claim 1, comprising a chelating agent selected from dimercaptosuccinic acid (DMSA), 2,3- dimercaptopropanesulfonic acid (DMPS), alpha lipoic acid (ALA), thiamine tetrahydrofurfuryl disulfide (TTFD), penicillamine, ethylenediaminetetraacetic acid (EDTA), sodium acetate, sodium citrate and citric acid.  [0038-0039]

Claim 10
Karsten discloses the composition of claim 9, wherein the chelating agents comprise a mixture of EDTA, sodium citrate and citric acid. [0038-0039]

Claim 11
Karsten discloses the composition of claim 1, comprising a solvent selected from alcohols, and ionic and/or semi-ionic liquids. [0035-0036]

Claim 12
Karsten discloses the composition of claim 11, comprising an alcohol selected from ethanol, butanol, propanol, and  isopropyl alcohol.  [0035-0036]

Claim 18
Karsten discloses a composition for enhancing oil recovery from the-an oil well, the composition comprising
	 water, [0007]
	hydrochloric acid, [0031] 
	a biosurfactant, [0038]
	isopropyl alcohol, [0035]
	and a mixture of EDTA, sodium citrate and citric acid. [0038-0039]

Claims 1, 2, 9, 24, 31-36, and 38 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ayers et  al. (US 2014/0332212 A1) (“Ayers” herein).

Claim 1
Ayers discloses a composition for enhancing oil recovery from an oil-bearing formation, the composition comprising
 	an acid, [0045]
 	a biosurfactant, [0146-0147]
	a chelating agent, [0097]  and
	a solvent. [0002]

 Claim 2
Ayers discloses the composition of claim 1 comprising an acid selected from hydrochloric acid, hydrofluoric acid, acetic-acid, and organic acids. [0045]

Claim 5
Ayers discloses the composition of claim 1 comprising a biosurfactant selected from glycolipids, cellobiose lipids, lipopeptides, fatty acid ester compounds, flavolipids, phospholipids, high-molecular-weight biopolymers, lipoproteins, lipopolysaccharide-protein complexes, and/et polysaccharide- protein-fatty acid complexes.  [0146-0147]

Claim 9
Ayers discloses the composition of claim 1, comprising a chelating agent selected from dimercaptosuccinic acid (DMSA), 2,3- dimercaptopropanesulfonic acid (DMPS), alpha lipoic acid (ALA), thiamine tetrahydrofurfuryl disulfide (TTFD), penicillamine, ethylenediaminetetraacetic acid (EDTA), sodium acetate, sodium citrate and citric acid. [0097]

Claim 24
Ayers discloses a method for enhancing oil recovery from an oil-bearing formation, the method comprising introducing a composition of claim 1 into the formation, and/or into an oil well and/or wellbore associated with the formation.  (Claim 1 & [0002; 0020-0021; 0031; 0068; 0075])

Claim 31
Ayers discloses the method of claim 24, wherein the flow of oil from the subterranean formation is stimulated. [0002; 0020-0021]

Claim 32
Ayers discloses the method of claim 24, wherein scale and/or paraffin deposits that have plugged rock pore throats in the formation are dissolved and/or dispersed. [0002; 0020-0021]

Claim 33
Ayers discloses the method of claim 24, wherein asphaltene agglomeration in oil is prevented and/or reduced, and/or deposition of asphaltene on surfaces of equipment associated with the formation is prevented and/or reduced. [0002; 0020-0021]

Claim 34
Ayers discloses the method of claim 24, wherein the mobility of oil is increased during recovery. [0002; 0031; 0068;0075]

Claim 35
Ayers discloses the method of claim 24, wherein the wettability of the formation rock is increased. [0002; 0031; 0068;0125]

Claim 36
Ayers discloses the method of claim 24, wherein, in addition to enhancing oil recovery, the method improves the quality of recovered oil. [0002; 0031; 0068]

Claim 38
Ayers discloses the method of claim 36, wherein oil quality is improved by reduction and/or prevention of asphaltene agglomerates in the oil. [0002; 0020-0021]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  8 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers as applied to claims 1 and 5 above, and further in view of Armstrong et al. (US 2015/0300139 A1) (“Armstrong” herein).

Claim 8
Ayers discloses the composition of claim 5. Ayers however does not explicitly disclose  comprising sophorolipid.
	Armstrong teaches the above limitations (See paragraph 0037  →Armstrong teaches this limitation in that the sophorolipids described herein have particular applicability as flowback additives in a well treatment operation. As flowback additives, the sophorolipids function as biosurfactants) for the purpose of reducing the surface tension between the treatment fluid containing the sophorolipid and the produced hydrocarbons. [0037]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the biosurfactant of Ayers, as sopholipids, as taught by Armstrong, in order to reduce the surface tension between the treatment fluid containing the sophorolipid and the produced hydrocarbons. [0037]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ayers as applied to claims 1 and 9 above, and further in view of Rose (US 2011/0263466 A1) (“Rose” herein)

Claim 10
Ayers discloses the composition of claim 9.  Ayers however does not explicitly disclose, wherein the chelating agents comprise a mixture of EDTA, sodium citrate and citric acid.
	Rose teaches the above limitation (See paragraphs 0020-0021 and 0024 → Rose teaches this limitation in that chelating solution can use any thermally stable chelating agents include ethylenediaminetetraacetic acid (EDTA), hydroxyethylenediaminetetraacetic acid (HEDTA), nitrilotriacetate (NTA), hydroxyaminocarboxylate (HACA), hydroxyethyliminodiacetate (HEIDA), phthalate, and citrate and mixtures thereof. In one embodiment, the thermally stable chelating agent includes nitrilotriacetate. in another embodiment the nitrilotriacetate comprises 15 wt % to 25 wt % of the chelating solution in the pH range 9-13. The chelating solution can optionally include sodium citrate. Although concentrations can vary, the sodium citrate generally can be present in the chelating solution in an amount of 10 wt % to about 50 wt % of the total chelating solution) for the purpose of being effective in aiding solubilization of silica, silicate, and calcite minerals. [0020]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the chelate agent of Ayers, with the above limitation, as taught by Rose, in order to be effective in aiding solubilization of silica, silicate, and calcite minerals. [0020]

Claims  11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers as applied to claims 1 above, and further in view of De Wolf et al. (US 2013/0267446 A1) (“De Wolf” herein).

Claims 11-12
Ayers discloses the composition of claim 1.  Ayers however does not explicitly disclose, comprising a solvent selected from alcohols, and ionic and/or semi-ionic liquids,. comprising an alcohol selected from ethanol, butanol, propanol, and  isopropyl alcohol. 
	De Wolf teaches the above limitation (See paragraph 0022 De Wolf teaches this limitation in that a mutual solvent is employed, it is preferably selected from the group which includes, but is not limited to, lower alcohols such as methanol, ethanol, 1-propanol, 2-propanol, and the like, glycols such as ethylene glycol, propylene glycol, diethylene glycol, dipropylene glycol, polyethylene glycol, polypropylene glycol, polyethylene glycol-polyethylene glycol block copolymers, and the like, and glycol ethers such as 2-methoxyethanol, diethylene glycol monomethyl ether, and the like, substantially water/oil-soluble esters, such as one or more C2-esters through C10-esters, and substantially water/oil-soluble ketones, such as one or more C2-C10 ketones) for the purpose of  having a mutual solvent is a chemical additive that is soluble in oil, water, acids (often HCl based), and other well treatment fluids. [0022]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the solvent of Ayers, with the above limitation, as taught by De Wolf, in order to a mutual solvent is a chemical additive that is soluble in oil, water, acids (often HCl based), and other well treatment fluids. [0022]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ayers, Rose, and further in view of Welton et al. (US 2007/0256836 A1) (“Welton” herein)

Claim 18
Ayers discloses a composition for enhancing oil recovery from the-an oil well, the composition comprising
	 water, 
	hydrochloric acid, [0045]
	a biosurfactant, [046-0147]
	solvent;  [0002]
	and chelate agent [0097]
 Ayers however does not explicitly disclose a mixture of EDTA, sodium citrate and citric acid. (Same as Claim 10 above) and the solvent is a isopropyl alcohol.
	Welton teaches the above limitation (See paragraph 0031→ Welton teaches this limitation in that suitable solvents include, without limitation, water, alcohols, ethers, esters or mixtures or combinations thereof. Preferred alcohols include, without limitation, methanol, ethanol, isopropanol, propanol, or the like or mixtures or combinations. Preferred ether include, without limitation, dimethyl ether, diethyl ether, dipropyl ether, methylethyl ether, methylpropyl ether, ethylpropyl ether, or the like or mixture or combinations thereof. Preferred esters include, without limitation, ethyl Acetate, --butyl Acetate, Ester Solvent EEP, Glycol Ether EB Acetate, or the like, propylene Based Glycol Ethers or the like, or mixtures or combinations thereof) for the purpose of having environmentally friendly and biodegradable composition. [0014]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Ayers, with the above limitation as taught by Welton, in order to have environmentally friendly and biodegradable composition. [0014].

Claims  22 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers, Rose,  Welton, as applied to claim 18 above, and further in view of Armstrong et al. (US 2015/0300139 A1) (“Armstrong” herein).

Claim 22
Ayers discloses the composition of claim 18. Ayers however does not explicitly disclose  comprising s a biosurfactant selected from mannosylerythritol lipids and sophorolipids.
	Armstrong teaches the above limitations (See paragraph 0037  →Armstrong teaches this limitation in that the sophorolipids described herein have particular applicability as flowback additives in a well treatment operation. As flowback additives, the sophorolipids function as biosurfactants) for the purpose of reducing the surface tension between the treatment fluid containing the sophorolipid and the produced hydrocarbons. [0037]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the biosurfactant of Ayers, as sopholipids, as taught by Armstrong, in order to reduce the surface tension between the treatment fluid containing the sophorolipid and the produced hydrocarbons. [0037]

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if there is no other rejection pending against the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zamora et al. (US 2008/0257554 A1) FOAMED FLUID ADDITIVE FOR UNDERBALANCE DRILLING teaches A method of drilling or gas-lifting is disclosed where the methods including the use of a foaming agent and a gas, where the foaming agent is a keratin and the hydrostatic pressure of the fluid in the well is for a portion of the drilling or gas-lift operation less than an hydrostatic pressure of the formation being drilled or under production, Quintero et al. (US 2012/0181086 A1) METHOD FOR CLEANING DRILL CUTTINGS teaches One method for treating cuttings from a subsurface formation may include treating the cuttings with at least one surfactant and at least one stabilizing agent. The method may include contacting the cuttings with the stabilizing agent(s) before contacting the cuttings with the surfactant(s). Another method for treating drill cuttings includes returning the drill cuttings to a substantially water-wet condition by using at least one stabilizing agent to remove at least a portion of a hydrocarbon from the drill cuttings, and Kjolhmar et al. (US 2018/0016883 A1) ENHANCED OIL RECOVERY AND ENVIRONMENTAL REMEDIATION teaches he invention still further provides a biosurfactant-like substance so obtained and the use thereof in method of enhanced oil recovery (EOR) and a method of environmental remediation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/23/2022